Exhibit 10.2.2
FIRST CITIZENS BANC CORP
100 East Water Street
P.O. Box 5016
Sandusky, Ohio 44870
(419) 625-4121
www.fcza.com
Todd A. Michel
Senior Vice President and Controller
First Citizens Banc Corp
P.O. Box 5016
Sandusky, Ohio 44870
Dear Todd:
First Citizens Banc Corp (the “Company”) anticipates entering into a Letter
Agreement and Securities Purchase Agreement — Standard Terms incorporated into
the Letter Agreement, attached hereto as Appendix A (collectively, the
“Participation Agreement”), with the United States Department of the Treasury
(the “Treasury”) that provides for the Company’s participation in the Capital
Purchase Program (the “CPP”) of the Treasury’s Troubled Assets Relief Program.
In order for the Company to participate in the CPP, and as a condition to the
closing of the investment by the Treasury in the Company contemplated by the
Participation Agreement, the Company is required to establish specified
standards for executive compensation payable to Senior Executive Officers and to
make certain changes to its compensation arrangements as described below:

(1)   No Golden Parachute Payments. The Company is prohibited from making any
Golden Parachute Payment to you during any CPP Covered Period.

(2)   Recovery of Bonus and Incentive Compensation. Any bonus and/or incentive
compensation paid to you during a CPP Covered Period (including any bonus and/or
incentive compensation considered to have been paid to you during a CPP Covered
Period pursuant to 31 C.F.R. § 30.6 (as in effect on the Closing Date)) is
subject to recovery by the Company if the payments were based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria.

(3)   No Unnecessary or Excessive Risk. The Company is required to review its
Benefit Plans to ensure that they do not encourage Senior Executive Officers to
take unnecessary and excessive risks that threaten the value of the Company.

This letter is intended to comply with the requirements imposed by the CPP. In
consideration of the benefits that you will receive as a result of the Company’s
participation in the CPP, by signing this letter, you agree that each of the
Company’s compensation, bonus, incentive and other benefit plans, arrangements
and agreements (including golden parachute, severance and

 



--------------------------------------------------------------------------------



 



employment agreements) (collectively, “Benefit Plans”) with respect to you is
hereby amended to the extent necessary to give effect to provisions (1) and (2),
above. In addition, you and the Company agree to negotiate revisions to any
Benefit Plan required to give effect to provision (3), above, promptly and in
good faith.
Provisions (1), (2) and (3) of this letter are intended to, and will be
interpreted, administered and construed to, comply with Section 111 of EESA
(and, to the maximum extent consistent with the foregoing, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
letter).
The following capitalized terms shall have the meanings set forth below:

(a)   “Company” includes First Citizens Banc Corp and any entity treated as a
single employer with First Citizens Banc Corp under 31 C.F.R. § 30.1(b) (as in
effect on the Closing Date).

(b)   “CPP Covered Period” is any period during which: (a) you are a Senior
Executive Officer; and (b) the Treasury holds an equity or debt position
acquired from the Company under the CPP. The term “CPP Covered Period” shall be
limited by, and interpreted in a manner consistent with, 31 C.F.R. § 30.11 (as
in effect on the Closing Date).

(c) “Closing Date” shall have the meaning given to it in the Participation
Agreement.

(d)   “EESA” means the Emergency Economic Stabilization Act of 2008 as
implemented by guidance or regulation issued by the Treasury and as published in
the Federal Register on October 20, 2008.

(e)   “Golden Parachute Payment” is used with same meaning as in
Section 111(b)(2)(C) of EESA as supplemented by 31 C.F.R. § 30.9 (as in effect
on the Closing Date).

(f)   “Senior Executive Officer” means the Company’s “senior executive officers”
as defined in Section 111(b)(3) of EESA as supplemented by 31 C.F.R. § 30.2 (as
in effect on the Closing Date).

To the extent not subject to federal law, this letter will be governed by and
construed in accordance with the laws of Ohio. This letter may be executed in
two or more counterparts, each of which will be deemed to be an original. A
signature transmitted by facsimile will be deemed an original signature.
If the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.
[signature page follows]

2



--------------------------------------------------------------------------------



 



          Yours sincerely,    
 
        FIRST CITIZENS BANC CORP    
 
       
By:
  /s/ Richard J. Dutton
 
   
Title:
  Senior Vice President    
 
       
Date:
  January 20, 2009    

*****
Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.

     
/s/ Todd A. Michel
 
Todd A. Michel
   
 
   
Date: January 20, 2009
   

3



--------------------------------------------------------------------------------



 



APPENDIX A
Letter Agreement, and Securities Purchase Agreement —
Standard Terms incorporated into Letter Agreement, with
United States Department of the Treasury
[Intentionally omitted; Included as Exhibit 10.1 to the Current
Report on Form 8-K filed by First Citizens Banc Corp with the
Securities and Exchange Commission on January 26, 2009]     

